  Case 20-16403       Doc 23    Filed 11/19/20 Entered 11/19/20 20:05:50         Desc Main
                                   Document Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                     )              BK No.:     20-16403
Ray A Sanders                              )
                                           )              Chapter: 13
                                           )
                                                          Honorable Timothy Barnes
                                           )
                                           )
                Debtor(s)                  )

                            Order Dismissing Case for Unreasonable Delay

       This matter coming before the Court on Trustee's Motion to Dismiss for Unreasonable Delay,
the Court having heard the facts and the arguments of Counsel,

IT IS HEREBY ORDERED:

This case is dismissed.




                                                       Enter:


                                                                Timothy A. Barnes
Dated: November 19, 2020                                        United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 Suite 800
 224 South Michigan Avenue
 Chicago, IL 60604-2500
 (312) 431-1300
